     Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 1 of 10 PageID #: 116




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                         OXFORD DIVISION




Arjun Paudel Chhetri,                   )
                                        )
              Plaintiff                 )
                                        )
v.                                      ) Civil Action No.: 3:19-cv-00135-MPM-RP
                                        )
The University of Mississippi. et al,   )
                                        )
              Defendants                )




PLAINIFF’S MOTION TO DENY DEFENDANTS’S MOTION TO DISMISS




                                                                                  1
     Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 2 of 10 PageID #: 117




       The plaintiff is moving in front of this Honorable District Court with motion

to deny defendants’s motion to dismiss. The plaintiff has submitted following

points in support of his motion.

I.     FACTUAL AND PROCEDURAL BACKGROUND:

       The plaintiff commenced this action in this Honorable District Court by

mailing a complaint along with other necessary documents on or around June 12,

2019. See Doc. 1, 2 and 3. On June 24, 2019, this Honorable District Court granted

plaintiff’s motion to proceed in forma pauperis thereby authorizing U.S. Marshal

for service. See Doc. 4.

       On or around July 20, 2019, the plaintiff submitted memorandum

designating defendants. See Doc. 8. On the submitted memorandum the plaintiff

clarified that the plaintiff’s lawsuit is directed towards Mr. Murry, Director of

Student Conflict Resolution and Conduct Center (afterward and shortly known as

DSCRCC), and Mrs. Ussery, Title IX Coordinator, in their official capacity. In

addition, the plaintiff fills the civil cover sheet in the way that can easily clarify the

defendants. See Doc. 1 (Attachment).

       On September 6, 2019, the university appointed counsel submitted

unnecessary motion to dismiss on behalf of University because the counsel knew


                                                                                        2
      Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 3 of 10 PageID #: 118




that the plaintiff’s lawsuit is not directed towards the university. See Doc. 12 and

13.

        On or around November 20, 2019, the plaintiff submitted motion to direct

U.S. Marshal for service on DSCRCC and Title IX Coordinator. See Doc. 26. On

December 10, 2019, defendants were served by U.S. Marshal after this Honorable

District Court granted plaintiff’s motion. See Doc. 31. On December 31, 2019, the

defendants’s counsel submitted motion to dismiss by claiming that time frame for

service is well passed and the service is not proper. See Doc. 32 and 33.

        Now, the plaintiff is moving with this motion and respectfully requests this

Honorable District Court to deny defendants’s motion to dismiss or to take any

action found appropriate by this Honorable District Court that serves the best

interest of justice. The plaintiff is presenting following discussion and analysis in

support of his claim.

II.     DISCUSSION AND ANALYSIS:

      1. Defendants’s Argument that the Service on Defendants is Well Beyond the

        Time Frame is Without Merit:

        Defendants’s argument that the service on defendants, DSCRCC and Title

IX Coordinator, is well beyond the time frame is without merit because the

defendants conceal the defect that warranted the extension of time to serve. See

Sample v. Holmes County, 3:12-cv-303-CWR-FKB (S.D. Miss. August 28, 2013)
                                                                        3
   Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 4 of 10 PageID #: 119




(A discretionary extension may be warranted, “for example . . . if the defendant is

evading service or conceals a defect in attempted service) (citing Millan v. USAA

Gen. Indem. Co., 546 F. 3d 321, 325 (5th Cir. 2008)).

      When the U.S. Marshal serves office of general counsel, the counsel, who is

representing DSCRCC and Title IX Coordinator, are well aware of the fact that

DSCRCC and Title IX Coordinator were not served because the same counsel

were representing the University of Mississippi and they have claim that they have

mentioned that the named defendants were not served in their previous motion. See

Doc. 33.

      However, the counsel conceals the defect and mentions nothing regarding it

in their initial motion submitted on September 6, 2019. See Doc. 12 and 13.

Although the counsel has mentioned it in their rebuttal submitted on November 19,

2019, the motion was not served on plaintiff. The plaintiff recently, on January 26,

2020, viewed that rebuttal by logging on PACER.

      Moreover, even assuming that the rebuttal was served, that could not have

reached up to the plaintiff before submitting motion to direct U.S. Marshal for

service because on the very same date, i.e. on November 19, 2019, the plaintiff

mailed the motion to this Honorable District Court. These conducts of the counsel,

who are currently representing defendants, allows the plaintiff and this Honorable


                                                                                  4
    Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 5 of 10 PageID #: 120




District Court not to be in notice of the defect, unlike they are currently and

impliedly claiming that the plaintiff was on notice because of their action.

    2. The Plaintiff Prepare for Service of Process by Following Federal Rules of

       Civil Procedure:

       The plaintiff prepare for service of process under Fed. R. Civ. P. 4 (c) (3)1

and Fed. R. Civ. P. 4(i)(2)2 which authorizes service by U.S. Marshal and service

for individual in the official capacity, respectively. Although the plaintiff has been

through both Federal Rules of Civil Procedure and Local Uniform Civil Rule

regarding service of process, the plaintiff follows Fed. R. Civ. P. 4(i)(2). The

plaintiff generally follows the particular rule as there are no other rules directing

the service on officer acting in their official capacity explicitly. Although the

Honorable Court in Moore v. Hoosemann was decided to determine waiver of

service, the plaintiff recently (during the preparation of this motion) found that

state officer and federal officer are given the same consideration while facing the

lawsuit on official capacity. See Judeh v. Louisiana State University System, No.
1
 Fed. R. Civ. P. 4 (c) (3) states that at the plaintiff’s request, the court may order that service be
made by a United States Marshal or deputy Marshal or by a person specially appointed by the
court. The court must so order if the plaintiff is authorized to proceed in forma pauperis under 28
U. S. C. § 1915 or as a seaman under 28 U.S.C. §1916.
2
 Fed. R. Civ. P. 4 (i) (2) states that to serve a United States agency or corporation, or a United
States officers or employee sued only in an official capacity, a party must serve the United States
and also send a copy of the summons and of the complaint by registered or certified mail to the
agency, corporation, officer, or employee.

                                                                                                    5
   Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 6 of 10 PageID #: 121




12-1758 (E. D. La. February 20, 2013) (“[T]he most reasonable reading of rule 4

affords state officers facing official capacity suits the same consideration given to

federal officers in the same position.”) (citing Moore v. Hosemann, 591 F. 3d 741,

747 (5th Cir. 2009)).

      By generally following the rule, the plaintiff submitted summon for Erica U

McKinley, Chief Legal Officer and General Counsel, for University of Mississippi.

Later on the plaintiff submitted memorandum designating the defendants to avoid

future confusion during the proceeding along with two additional copies of

complaints that need to be serve on defendants, DSCRCC and Title IX

Coordinator. And, this Honorable District court must consider the submitted

memorandum and copies of complaints while determining the validity of service or

while taking any other appropriate action. See Dunlap v. City of Fort Worth, No.

4:13-CV-802-O (N.D. Tex. April 7, 2014) (The court, in making a determination

on the validity of service must look outside the complaint to determine what steps,

if any, the plaintiff took to effect service) (internal quotation mark omitted).

   3. Even Under Fed. R. Civ. P. 4(j)(2), the Plaintiff’s Service of Process is

      Proper:

      Even assuming that the plaintiff has strict liability to follow service of

process under Fed. R. Civ. P. 4(j)(2), his service of process is proper under the rule

4(j)(2)(A) except the mode of delivery which is the responsibility of U.S. Marshal.
                                                                                 6
   Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 7 of 10 PageID #: 122




And, not following Honorable Magistrate Judge’s order regarding the mode of

delivery and applying good faith to locate the defendants are faults on their part

that cannot be attributable to plaintiff. See Rochon v. Dawson, 828 F. 2d 1107,

1110 (5th Cir. 1987) ([W]e hold that a plaintiff proceeding in forma pauperis is

entitled to rely upon service by the U.S. Marshals and should not be penalized for

failure of the Marshal’s Service to properly effect service of process, where such

failure is through no fault of the litigant.).

      In addition, the plaintiff respectfully requests not to imply that the plaintiff is

not following the rules by stating “strict liability”. Like presented in discussion and

analysis 2, the plaintiff is reasonably following the rule especially when the rules

are not explicit.

      Under Fed. R. Civ. P. 4(j)(2)(A), the service is proper on state-created

governmental organization when summon and complaint are served by delivering a

copy to its chief executive officer. And, the Chief Executive Officer “includes any

person employed in an executive capacity by a board or commission who can

reasonably expect to notify the government entity of its potential liability”. See

Stewart v. Perry, No. 1:07-cv-1270-WJG-JMR (S.D. Miss. January 14, 2009).

Also, service is proper when the service is made on delegated employee of Chief

Executive Officer. See Bellue v. Louisiana Workforce Commission, No. 15-00509-


                                                                                       7
   Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 8 of 10 PageID #: 123




BAJ-SCR (M.D. La. December 16, 2015) (Service to a subordinate of an executive

director of a state or local government entity statisfies rule 4(j)(2)).

        Here, in the instant case the University of Mississippi is the state-created

governmental organization. See Winton v. University of Tennessee, No. 1:13-cv-

131-HSM-WBC (E.D. Tenn. January 27, 2015) (Rule 4(j)(2) sets forth the

requirements for service of a “state-created governmental organization” such as the

university . . . .). The Chief Executive Officer of which is president, Wendell W.

Weakley. See https: // bloomberg.com/profile/person/15353043. And, Erica U

McKinley, Chief Legal Officer and General Counsel, is a subordinate to Chief

Executive Officer through Chancellor, Glenn Boyce, of the university. See https: //

irep.olemiss.edu/wp-content/uploads/sites/98/2019/10/Chancellors_Division-

20191016.pdf (Chancellor’s division chart). Also, Chief Legal Officer and General

Counsel is a person who is reasonably expect to notify university and employee of

their      potential    liability     in     legal      issue.     See     https:   //

olemiss.edu/info/bios/mckinley.html (McKinley advises the chancellor, vice

chancellors, faculty and staff on various legal, regulatory and compliance matters

affecting the university). And, Chief Legal Officer and General Counsel was

served on or around August 10, 2019 by U.S. Marshal service.

        Thus, the plaintiff’s service on Erica U McKinley, Chief Legal Officer and

General Counsel, is proper to satisfy Fed. R. Civ. P. 4(j)(2). In addition, defendants
                                                                                     8
Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 9 of 10 PageID #: 124




                                                                             9
Case: 3:19-cv-00135-NBB-RP Doc #: 36 Filed: 01/30/20 10 of 10 PageID #: 125




                                                                              1
